NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0352n.06

                                          No. 21-5634

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                   FILED
                                                                              Aug 22, 2022
                                                        )                 DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,
                                                        )
        Plaintiff-Appellee,                             )
                                                               ON APPEAL FROM THE
                                                        )
                v.                                             UNITED STATES DISTRICT
                                                        )
                                                               COURT FOR THE EASTERN
                                                        )
 KRISTOPHER M. VOYLES,                                         DISTRICT OF TENNESSEE
                                                        )
        Defendant-Appellant.                            )
                                                                                     OPINION
                                                        )
                                                        )


                 Before: COLE, BUSH, and NALBANDIAN, Circuit Judges.

         BUSH, J., delivered the opinion of the court in which NALBANDIAN, J., joined. COLE,
J. (pp. 11–16), delivered a separate opinion concurring in part and dissenting in part.

       JOHN K. BUSH, Circuit Judge. Police arrested Kristopher Voyles for impersonating a

veteran, whom we identify as M.H. A federal grand jury then indicted him for theft of government

property and aggravated identity theft. While Voyles was awaiting transfer back to the Eastern

District of Tennessee, federal corrections officers found a disturbing, sexually explicit note in

Voyles’s cell, revealing his desire to commit several sex crimes involving children. Voyles

pleaded guilty to theft of government property, and, under his plea agreement, the identity-theft

charge was dismissed. The district court sentenced Voyles to 27 months’ imprisonment, six

months above Voyles’s Guidelines range, because of his prior repeated impersonations of M.H.

The court also imposed sex-offender conditions on his supervised release because of the note.
No. 21-5634, United States v. Voyles


Voyles appeals, claiming that the district court abused its discretion by imposing the sex-offender

condition and varying upward at his sentencing. We disagree and affirm.

                                                 I.

       Voyles has a history of impersonating M.H. In December 2017, police in Georgia arrested

Voyles for stealing M.H.’s identity and using it to obtain prescription drugs from a Veterans

Affairs Administration (VA) hospital. He was convicted of identity fraud and forgery and

sentenced to two years, one to be spent in confinement and one on probation.

       Voyles stole M.H.’s identity again in September 2019. That time, he pretended to be M.H.

after police were called to a university library in Knoxville, Tennessee, where Voyles was

harassing students. Police arrested him for criminal impersonation.

       Then, in October 2019, Voyles checked himself into the Parkwest Medical Center in

Knoxville using M.H.’s identity. Voyles complained of abdominal pain and blood in his urine and

reported having homicidal thoughts. Because hospital staff did not know that Voyles was not

M.H., they arranged for his transfer to the Mountain Home Medical Center, a VA hospital in

Johnson City, Tennessee. He began treatment at Mountain Home, pretending to be M.H. until

Voyles’s relative called the hospital to report his real identity. Police arrested him on an

outstanding warrant and took him back to Georgia.

       Meanwhile, a federal grand jury indicted Voyles for theft of government property in

violation of 18 U.S.C. § 641 and aggravated identity theft in violation of 18 U.S.C. § 1028A.

While en route back to Tennessee, Voyles spent time in the Federal Transfer Center in Oklahoma

City, Oklahoma. There, while Voyles lacked access to his mental-health medications, officers

found an alarming note in his cell. The note consisted of two lists (obscenities redacted): “Girls I

wanna F**k But Can’t!” and “Baby girls I wanna F**k when I get out!” The first list contained


                                                 2
No. 21-5634, United States v. Voyles


twenty-one names, including preteens and former child actors with “teen” in parentheses behind

the names. The second list contained specific lewd descriptions of children and acts of rape he

wanted to commit against those children. The back of the list contained the name of a female

corrections officer at Voyles’s facility with the caption (obscenity redacted): “Add to I wanna F**k

list Officer K.L[].” That said, there is no evidence that Voyles has attempted to commit or

committed any of these sex-related offenses.

       At his initial appearance in court, a still-unmedicated Voyles acted erratically, so the

magistrate judge ordered him to undergo a psychiatric evaluation. That evaluation found Voyles

competent to proceed but noted that he exhibited multiple traits consistent with anti-social

personality disorder and prescribed him medications. The district court found him competent to

stand trial, but Voyles claims to have no memory of the list or of his first appearance in court.

       In January 2021, Voyles pleaded guilty under a plea agreement to theft of government

property, and the government dismissed the identity-theft charge. The presentence investigation

report calculated a Guidelines range of 15 to 21 months’ imprisonment based on a total offense

level of 8 and a criminal history category of V. Neither party objected. The government then filed

a sentencing memorandum and a supplemental memorandum addressing, among other things, the

note found in his cell in Oklahoma City and his statements before his transfer to the VA hospital

that he was “having homicidal thoughts” and “would end up harming someone” if he did not get

help. As a result, the government requested a sentence at the top of Voyles’s Guidelines range;

Voyles countered, asking for time served and assistance with mental health and drug treatment.

       The district court held a sentencing hearing in April 2021. Three aspects of Voyles’s

history concerned the court: the note expressing his desire to rape children (calling it a “glaring

red flag”), his harassment of students in Knoxville at the college library, and an alleged attempt to


                                                 3
No. 21-5634, United States v. Voyles


get strangers to drink gasoline by putting it into a tea bottle. So the district court continued the

hearing and attempted to have Voyles undergo a psychosexual evaluation. He objected initially

and eventually formally asserted his Fifth Amendment right against self-incrimination. The

district court then cancelled the evaluation.

       When the sentencing hearing resumed, the government sought a 21-month sentence and,

for the first time, asked that a sex-offender condition be added to his supervised release. Voyles

continued to seek only a time-served sentence. The district court imposed an above-Guidelines

sentence of 27 months’ imprisonment “for one reason and one reason only”—the similarity

between Voyles’s conduct in Atlanta and the offense at hand. The judge noted that Voyles’s

repeated identity theft “suggests a need for deterrence beyond that already captured by the

Guidelines.”

       Over Voyles’s objections, the district court also imposed several sex-offender conditions,

“narrowly tailoring” them to his circumstances and requiring that Voyles:

               1. Participate in a sex-offender mental-health program and waive any rights
                  to confidentiality as to his probation officer;
               2. Not have any contact or associations with anyone under age 18, except
                  under specific conditions;
               3. Not visit, frequent, or linger about any place primarily associated with
                  underage children;
               4. Not associate with anyone he knows to be a sex offender;
               5. Submit to polygraph testing; and
               6. Pre-approve all residences and employment with his probation officer.

       The court found these conditions to be “reasonably related” to the § 3553(a) factors—

specifically, the need for deterrence, the need to protect the public, and the need to provide

necessary treatment. The district court noted, though, that if a psychosexual assessment revealed

that Voyles did not “pose a risk” to children, it had no interest in keeping the sex-offender

conditions in place. Voyles timely appealed.

                                                 4
No. 21-5634, United States v. Voyles


                                                 II.

       On appeal, Voyles raises two issues. First, he claims that the district court abused its

discretion by applying sex-offender conditions of supervision upon his release from custody. And

second, he claims that his sentence is substantively unreasonable. We take each claim in turn.

   A. Sex-Offender Conditions

       We review a challenge to a special condition of supervised release for abuse of discretion.

United States v. Childress, 874 F.3d 523, 526 (6th Cir. 2017). A district court abuses its discretion

when it “relies on clearly erroneous findings of fact, or when it improperly applies the law or uses

an erroneous legal standard.” United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006) (quotation

omitted). Ordinarily, we review a special condition like the one here for both procedural and

substantive lawfulness. Id. at 528–29. But Voyles raises only a substantive challenge, so we need

not address the procedural dimension.

       We “must” uphold a condition of supervised release that is reasonably related to the

“rehabilitation of the defendant and the protection of the public[.]” United States v. Bortels, 962

F.2d 558, 560 (6th Cir. 1992) (per curiam) (citations omitted). We have interpreted this language

to contain three requirements. First, the condition must be “reasonably related” to the § 3553(a)

factors. Childress, 874 F.3d at 526. These factors include, among other things, the defendant’s

history and characteristics, the seriousness of the offense, adequate deterrence, and protection of

the public from further crimes. Id. § 3553(a)(1)–(2). Second, the condition must not be a

deprivation of liberty greater than reasonably necessary to satisfy these purposes. Carter, 463 F.3d

at 529. And finally, the condition must align with any “pertinent policy statements issued by the

Sentencing Commission.” Id. (quoting 18 U.S.C. § 3583(d)(3)).




                                                 5
No. 21-5634, United States v. Voyles


       Based on these requirements, we do not believe sex-offender conditions to be punishments.

See Willman v. Att’y Gen. of the U.S., 972 F.3d 819, 825 (6th Cir. 2020) (finding that the Sex

Offender Registration and Notification Act conditions were not a punishment for Eighth

Amendment purposes); Cutshall v. Sundquist, 193 F.3d 466, 477 (6th Cir. 1999) (finding that a

state sex offender registry law didn’t impose a punishment). Instead, supervised release conditions

are Congress’s way of “improv[ing] the odds of a successful transition from the prison to liberty.”

Johnson v. United States, 529 U.S. 694, 708–09 (2000).

       Voyles argues that the sex-offender condition imposed on him is not reasonably related to

the offense he committed or his personal history. We disagree. The condition need be reasonably

related only to the relevant § 3553(a) factors. And the district court specifically imposed narrowly

tailored conditions for those reasons set out in § 3553(a). His conduct is particularly troubling,

especially given his troubling behavior and his expressed desire to rape underage children, among

others, when he leaves prison. As the district court observed, it was left “in the ether” with no way

to assess the risk Voyles posed to the public given his refusal to undergo psychosexual evaluation.

Notwithstanding his stated desire to “transition[] into the community” upon his release.

       Regardless of whether Voyles’s note rose to the technical level of a criminal threat, the

district court believed that it was threatening enough that Voyles posed a risk to the public. The

district court carefully scrutinized the record and concluded that the evidence favored a need to

protect the public by imposing the conditions that it did. There was no evidence to rebut the

dangerous message conveyed by the note, so we cannot say it was an abuse of discretion for the

district court to conclude that narrowly tailored sex-offender conditions were reasonably related

to protecting the public from future criminal activity.




                                                 6
No. 21-5634, United States v. Voyles


         Voyles also makes a one-sentence assertion that the imposition of a sex-offender condition

“imposes a greater deprivation of liberty than is reasonably necessary[.]” We disagree here as

well. For one thing, the instant offense need not be a sex offense. See Carter, 463 F.3d at 530

n.5; see also United States v. Culver, No. 20-4089, 2021 WL 4258764, at *1–2 (6th Cir. Sept. 20,

2021). For another, “preventing danger to the community is a legitimate regulatory goal.” United

States v. Salerno, 481 U.S. 739, 747 (1987). And we have affirmed special conditions even though

the crime was not a sex-related offense or committed in a sexual manner. United States v. Barcus,

892 F.3d 228, 236 (6th Cir. 2018). That said, similar conditions of supervised release are rare in

our circuit. Imposing these conditions treads a fine line between the reasonable deprivation of

liberty and the punishment of a thought-crime. But while we are mindful of avoiding the latter,

Voyles did more than just think bad thoughts. The district court believed that his actions—writing

chillingly specific threats about raping young children—were threatening enough to pose a risk to

the public. Indeed, when prison officials found one of their female staff members listed on one of

Voyles’s notes, they ensured that she and Voyles were kept apart. So in extreme cases such as this

one, where an individual does enough to make the sentencing court concerned for the public’s

safety, these conditions pass muster.1

         As the district court stated, Voyles has no documented history of sexual malfeasance and

did not suggest that he plans to act on the note upon his release. But the district court’s inquiry

does not end here; nor does ours. Voyles left an abhorrent note, chockfull of his specific desires.

And the district court had specific tools at its disposal to address the note. The Eastern District of



1
  Admittedly, the facts do not line up cleanly, but other courts have found similar conditions proper. See United
States v. Prochner, 417 F.3d 54 (1st Cir. 2005) (noting that while there was no direct evidence that the defendant
had engaged in appropriate conduct with minors, he “at minimum, desired to have [] sexual relationships” with
them); see also United States v. Ross, 475 F.3d 871, 874 (7th Cir. 2007) (finding evidence of a desire to commit
crimes against children sufficient to warrant sex offender treatment under plain-error review).

                                                          7
No. 21-5634, United States v. Voyles


Tennessee has promulgated thirteen possible sex-offender conditions as part of its local rules. See

In re Special Conditions of Supervised Release, Standing Order No. SO-15-06 (E.D. Tenn. Nov.

6, 2015). The district court specifically considered each condition in the list, removing five of the

conditions to fashion a sentence “narrowly tailored to these particular facts.” And, because of this

narrow tailoring, Voyles did not have to register as a sex offender. Instead, he must stay away

from children and undergo treatment while awaiting the results of his psychosexual assessment.

The district court’s careful consideration of the unique record here was not an abuse of discretion.

   B. Substantive Reasonableness

       We review sentencing decisions for abuse of discretion as well. Gall v. United States, 552

U.S. 38, 51 (2007). The essence of this review is procedural and substantive reasonableness,

United States v. Bailey, 27 F.4th 1210, 1214 (6th Cir. 2022), but Voyles challenges only the

substantive reasonableness of his sentence today.

       A sentence is substantively reasonable if it is “proportionate” given the circumstances and

“sufficient but not greater than necessary, to comply with the purposes of § 3553(a).” United

States v. Moon, 808 F.3d 1085, 1090 (6th Cir. 2015) (citations omitted). Sentences above the

Guidelines range, such as Voyles’s, must have a sufficiently compelling justification to support

such a variance. Gall, 552 U.S. at 50. But as we have noted, the district court “gets plenty of

deference in this area[.]” United States v. Johnson, 934 F.3d 498, 500 (6th Cir. 2019); see also

United States v. Faulkner, 926 F.3d 266, 273 (6th Cir. 2019) (noting that defendants challenging

the substantive reasonableness of their sentences generally face an “uphill climb”).

       And so the question is whether the district court’s six-month variance was supported by a

sufficiently compelling justification. It was. The district court said that the variance was for “one

reason and one reason only”: the similarity between Voyles’s troubling conduct in Atlanta and the


                                                 8
No. 21-5634, United States v. Voyles


conduct that places him before us today.2 Voyles has stolen the same veteran’s identity at least

four times, including three times after serving a year in custody for his first go-round. And the

offense before us occurred less than a month after police arrested Voyles for impersonating M.H.

in Knoxville. It was “eminently reasonable” for the district court to consider the nature and pattern

of Voyles’s conduct and the (apparent lack of) efficacy of his previous sentences. Cf. United States

v. Sanbria-Bueno, 549 F. App’x 434, 441 (6th Cir. 2013). And we believe the district court’s

variance to be within the range of proportionality. Moon, 808 F.3d at 1090.

        Voyles also argues, for the first time on appeal, that his sentence results in the creation of

an unwarranted disparity because others with a similar offense level and criminal-history category

have received lighter sentences. He seeks to bolster his claim using national sentencing data, citing

United States v. Perez-Rodriguez, 960 F.3d 748, 756 (6th Cir. 2020), for the proposition that such

data is “essential” to assessing whether an unwarranted disparity exists. We did note in Perez-

Rodriguez that courts “should” consider Commission data, id. at 756–57 (citation omitted), but,

we have since “expressly reject[ed]” imposing that consideration as an absolute requirement.

United States v. Hymes, 19 F. 4th 928, 936 (6th Cir. 2021).                    And “[n]either consistency,

transparency, nor reliability are aided by effectively allowing statistical data to override the plain

terms of the Guidelines.” Id.

        Voyles also provides no specific factual comparisons to support his claim. And without

these comparisons, we are left with nothing but Voyles’s instant argument, grounded only in an




2
  Voyles refers to his previous convictions as “mundane” to argue that an upward variance was unreasonable. We
disagree. There is nothing mundane about the repeated impersonation of a veteran to harass others and defraud the
government.

                                                       9
No. 21-5634, United States v. Voyles


online tool provided by the Commission, that his sentence creates an unwarranted disparity.3

Without more, we decline to examine it. United States v. Barber, 966 F.3d 435, 438 (6th Cir.

2020). The district court did not abuse its discretion in varying upward from Voyles’s Guidelines

range by six months.

                                                     III.

        The district court did not abuse its discretion in imposing sex-offender conditions or by

varying upward for Voyles’s sentence. We affirm.




3
  These factual comparisons presumably could exist in a different case with different facts. But here, after the
Government pointed out the flaws in Voyles’s argument, Voyles declined to respond, even after requesting an
extension to do so.

                                                      10
No. 21-5634, United States v. Voyles


       COLE, Circuit Judge, concurring in part and dissenting in part. I agree with the majority

that the district court did not abuse its discretion when it varied upward from Voyles’s Guidelines

range by six months. But I disagree with the majority’s conclusion that the sex offender conditions

imposed were proper. Finding that the district court abused its discretion by imposing these

conditions, I respectfully dissent.

       We review a challenge to a special condition of supervised release for abuse of discretion.

United States v. Childress, 874 F.3d 523, 526 (6th Cir. 2017). A district court abuses its discretion

when it “relies on clearly erroneous findings of fact, or when it improperly applies the law or uses

an erroneous legal standard.” United States v. Carter, 463 F.3d 526, 528 (6th Cir. 2006) (quotation

omitted). For the reasons discussed below, the district court abused its discretion by imposing

conditions normally reserved for sex offenders without satisfying the requirements provided by 18

U.S.C. § 3563.

       As an initial matter, 18 U.S.C. § 3563 governs a district court in setting conditions of

supervised release. It provides that a sentencing court may “to the extent that such conditions are

reasonably related to the factors set forth in section 3553(a)(1) and (a)(2), and to the extent that

such conditions involve only such deprivations of liberty or property as are reasonably necessary

for the purposes indicated in section 3553(a)(2)”, impose certain discretionary conditions of

supervised release. 18 U.S.C. § 3563(b). Essentially, a sentencing court may only impose

conditions in this context if those conditions are both (1) reasonably related to the general

sentencing factors outlined in § 3553(a); and (2) only deprive a defendant of his liberty or property

if it is “reasonably necessary” to do so. In this case, the district court both failed to show that the

conditions imposed on Voyles are reasonably related to the general sentencing factors outlined in

§ 3553(a), and that the conditions only deprive Voyles of his liberty or property because it is


                                                  11
No. 21-5634, United States v. Voyles


“reasonably necessary” to do so. Because failing to meet either of these required elements means

the district court abused its discretion, our analysis starts and ends with the “reasonably related”

prong.

         The district court imposed the following conditions of supervised release, normally

reserved for sex offenders, on Voyles: sex-offender-specific mental health treatment at his own

expense, associational restrictions that prohibit him from visiting, frequenting, or lingering in an

area associated with minors without permission, associational restrictions that prohibit him from

knowingly interacting with sex offenders, a psychosexual assessment at his own expense,

polygraph testing at his own expense, and a requirement that all his residences and employment

are approved in advance by a probation officer. Not one of these conditions is reasonably related

to the sentencing factors in § 3553(a).

         The sentencing factors outlined in 3553(a) are the nature and circumstances of the offense,

the history and characteristics of the defendant, and the need for the sentence imposed to reflect:

(1) the seriousness of the offense, (2) deter the defendant from criminal conduct, (3) protect the

public from further crimes of the defendant, and (4) provide the defendant with correctional

treatment in the most effective manner. 18 U.S.C § 3553(a)(1), (2); U.S.S.G. § 5B1.3(b). We

have held that conditions can be based on any one of these factors. See Carter, 463 F.3d at 529.

The “history and characteristics” of the defendant includes not only the crime of conviction, but

also the history of the defendant generally, including whether he committed any sex offenses.

Childress, 874 F.3d at 527 n. 2.

         I start with the nature and circumstances of the offense. Voyles’s crime of conviction is

not related to the conditions. Voyles pleaded guilty to theft of government property, which has

“nothing to do with sex.” Carter, 463 F.3d at 530. Put simply, it is hard to imagine what


                                                 12
No. 21-5634, United States v. Voyles


impersonation of a veteran, to access VA services, has to do with sex crimes. Accordingly, that

factor cannot support the conditions imposed by the district court. This is particularly true for the

requirement that all Voyles’s employment be approved in advance by a probation officer. District

courts may only impose occupational restrictions as a condition of supervised release if it complies

with U.S.S.G. § 5F1.5. Occupational restrictions are any restrictions that limit the terms through

which a defendant may engage in a specific occupation. U.S.S.G. § 5F1.5(a). By requiring Voyles

to obtain approval before taking any job, the district court placed an occupational restriction on

him. See, e.g. United States v. Souser, 405 F.3d 1162 (10th Cir. 2005) (mandatory notification

condition is an occupational restriction). And occupational restrictions may only be imposed if

the restriction bears “a reasonably direct relationship to the conduct constituting the offense[.]”

18 U.S.C. § 3563(b)(5); U.S.S.G. § 5F1.5(a)(1); See also United States v. Stepp, 680 F.3d 651, 672

(6th Cir. 2012) (voiding condition barring drug-trafficking defendant from employment in boxing).

In this case, there is no evidence in the record to suggest that theft of government property supports

such a broad employment restriction.

       The “history and characteristics” factor does not support the conditions either. Although

Voyles wrote a troubling note, he has no history of sex offenses, and nothing in the record suggests

that he has a history of attraction to minors. In fact, the PSR makes no reference to previous sexual

misconduct at all. Voyles’s note, which he wrote while incarcerated and while experiencing a

mental health crisis, seems to be nothing more than an isolated incident. The majority expresses

its concern that “similar conditions of supervised release are rare in our circuit,” and that the court

should be hesitant to impose such conditions in all but extreme cases. I agree. But given the

absence of previous sexual misconduct, this is not an extreme case.




                                                  13
No. 21-5634, United States v. Voyles


       Importantly, the absence of previous sexual misconduct distinguishes Voyles from

analogous cases in our sister circuits. For example, in United States v. Prochner, 417 F.3d 54 (1st

Cir. 2005), the First Circuit held that a district court may impose a sex-offender condition even

when “the special condition . . . is not related to the crime of conviction.” “Nothing contained in

the statute underlying U.S.S.G. § 5D1.3 limits the condition of sex offender treatment just to

individuals convicted of sex crimes.” 417 F.3d at 63 (citing United States v. York, 357 F.3d 14,

20 (1st Cir. 2004)). But unlike in Voyles’s case, the district court in Prochner pointed to multiple

pieces of circumstantial evidence to support imposing sex-offender conditions. Specifically, (1)

Prochner wrote multiple journal entries expressing his desire to have sexual relationships with

adolescent males, and he indicated that he may have already had such relationships; (2) there was

evidence of frequent contact between Prochner and young boys in his work history; and (3) a report

by Prochner’s mental health expert and an evaluation by a clinical social worker that stated he has

a “potential problem” with adolescent males.

       In contrast, the district court sentencing Voyles could not point to adequate evidentiary

support in the record. The only thing the government pointed to in support of these conditions was

the note Voyles wrote while incarcerated. In court, the Government said: “I don’t have any

evidence that he’s committed a hands-on sexual offense against a child, I don’t have any evidence

that he’s looked at child pornography, I have this note that arose after he was indicted through the

competency evaluation process.”

       In United States v. Ross, 475 F.3d 871, 874 (7th Cir. 2007), the Seventh Circuit relied on

Prochner to affirm the district court’s imposition of sex-offender conditions even though Ross was

not convicted of a sex crime. But like Prochner, the facts in Ross are materially different from

those in Voyles’s case. The district court in Ross cited the following evidence in the record:


                                                14
No. 21-5634, United States v. Voyles


(1) Ross expressed fantasies of having sex with minors; (2) Ross made several statements to the

FBI about his involvement in a child sex ring; (3) while incarcerated, Ross engaged in sexual

activities with other inmates, most of whom were victims of sexual abuse or in the sex offender

program; and (4) a psychological evaluation concluded that Ross was likely to target vulnerable

individuals.

       In both Prochner and Ross, the sentencing courts relied on numerous pieces of evidence to

establish that the defendants had “history and characteristics” that supported the imposition of sex-

offender conditions. To summarize, both defendants had, on multiple occasions, expressed an

interest in having sex with children, and both defendants implied they had done so in the past. In

both cases, mental health professionals also concluded that the defendants were likely to either

prey on vulnerable people or have some sort of “issues” with children. What’s more, Prochner’s

employment history indicated that he had frequent contact with children, and Ross engaged in

sexual misconduct while incarcerated. Differently, and as the government made clear in court,

there was no evidence that Voyles had any kind of history with sexual misconduct or attraction to

minors and/or vulnerable communities. Accordingly, the “history and characteristics” factor does

not apply here.

       Because the first two factors—the nature of the underlying offense and the history and

characteristics of the defendant—are not reasonably related to the conditions imposed, the district

court would need to find that one of the three remaining factors relates. These are (1) whether the

imposed condition “afford[s] adequate deterrence to criminal conduct,” 18 U.S.C. § 3353(a)(2)(B);

(2) whether the condition “protect[s] the public from further crimes of the defendant,” 18 U.S.C.

§ 3353(a)(2)(C); and (3) whether the condition “provide[s] the defendant with needed . . . medical

care, or other correctional treatment,” 18 U.S.C. § 3353(a)(2)(D). The majority argues that “[t]here


                                                 15
No. 21-5634, United States v. Voyles


was no evidence to rebut the dangerous message conveyed by the note, so [it] cannot say it was an

abuse of discretion for the district court to conclude that the sex-offender condition was reasonably

related to protecting the public from future criminal activity.”

       I disagree with this reasoning. The government carries the burden to present evidence that

a defendant may commit a sexual offense in the future. Carter, 463 F.3d at 531. And here, it

failed to do so. Without evidence that Voyles may commit a sexual offense in the future, the

imposed conditions cannot be reasonably related to deterrence, protection of the public, or medical

care and correctional treatment.

       Because the sex-offender conditions imposed by the district court fail to “reasonably

relate” to any of the § 3553(a) factors, the district court abused its discretion. As a result, there’s

no need to address whether the sex-offender conditions are no greater than necessary or whether

they are consistent with applicable policy statements. See Carter, 463 F.3d at 529.

       Accordingly, I respectfully dissent.




                                                  16